                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DAVID SABINO QUAIR,                                  Case No. 19-cv-01943-JD
                                                       Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                v.
                                   9
                                                                                             Re: Dkt. Nos. 2, 3, 4, 7, 9
                                  10    CALIFORNIA CORRECTIONAL
                                        HEALTHCARE SERVICES, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, has filed a civil rights action. On multiple occasions, plaintiff

                                  14   was sent a notice that he had not paid the filing fee or submitted a complete application for leave

                                  15   to proceed in forma pauperis (“IFP”). He was allowed twenty-eight days to either pay the fee or

                                  16   file a proper application with all the required documents. More than twenty-eight days has passed,

                                  17   and plaintiff has not paid the fee or filed a complete application to proceed IFP. Submitting blank

                                  18   applications to proceed IFP is insufficient. Therefore, this case is DISMISSED without prejudice.

                                  19   Plaintiff’s incomplete motions to proceed IFP (Docket Nos. 2, 7, 9) are DENIED. Plaintiff’s

                                  20   remaining motions (Docket Nos. 3, 4) are DENIED because this case is closed.

                                  21          IT IS SO ORDERED.

                                  22   Dated: May 21, 2019

                                  23

                                  24
                                                                                                      JAMES DONATO
                                  25                                                                  United States District Judge
                                  26
                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        DAVID SABINO QUAIR,
                                   7                                                          Case No. 19-cv-01943-JD
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        CALIFORNIA CORRECTIONAL
                                  10    HEALTHCARE SERVICES, et al.,
                                  11                   Defendants.

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on May 21, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  16
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   David Sabino Quair ID: BG0478
                                       CSP-CIM
                                  21   P.O. Box 600
                                       Chino, CA 91708
                                  22

                                  23

                                  24   Dated: May 21, 2019

                                  25
                                                                                          Susan Y. Soong
                                  26                                                      Clerk, United States District Court
                                  27

                                  28
                                                                                          2
                                       By:________________________
                                   1   LISA R. CLARK, Deputy Clerk to the
                                   2   Honorable JAMES DONATO

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       3
